1

2

3                                      UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                   ***

6
      MICHAEL D’AMORE, et al.,
7
                          Plaintiff,
8                                                      2:18-cv-01990-JCM-VCF
      vs.                                              ORDER
9     CAESARS ENTERPRISE SERVICES, LLC, et
      al.,
10
                          Defendants.
11

12
           Before the court is the proposed Joint Discovery Plan and Scheduling Order (ECF NO. 37).
13
           Accordingly,
14
           IT IS HEREBY ORDERED that a hearing on the proposed Joint Discovery Plan and Scheduling
15
     Order (ECF NO. 37) is scheduled for 10:00 AM, February 11, 2019, in Courtroom 3D.
16

17
           DATED this 24th day of January, 2019.
18
                                                             _________________________
19
                                                             CAM FERENBACH
                                                             UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
